 

Case: 1:21-cv-00564-CAB Doc #: 2-1 Filed: 03/10/21 1 of 2. PagelD #: 87

U.S. Department of Justice . PROCESS RECEIPT AND RETURN
i

PLAINTIFF . COURT CASE NUMBER
United States of America

 

DEFENDANT TYPE OF PROCESS
Real Property located at 100 Mountain View Drive, Moreland Hills, Ohio, et al., Warrant of Arrest in Rem

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE Vehicle, Boat, 4 men's watches, gold bar, and currency
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 1
| enry F. DeBaggis, Assistant United States Attorney Number of parties to be
Office of the United States Attorney served in this case 9
801 W. Superior Avenue, Suite 400 United States Courthouse
Cleveland, Ohio 44113 Check for service
on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (nelude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):
Fold Fold

 

See attached asset list.

 

Signature of Attorney other ee on behalf of: _- 1] PLAINTIFF TELEPHONE NUMBER DATE

= —_— aaa CI DEFENDANT = |_ 216-622-3749 03/10/21

“SPACE BELQW BORU SE BY PROCESSING OFFICIAL ONLY - DO NOT WRITE BELOW THIS LINE

I T acknowledge tgcetpt for the total | Total Process | District of District to Signature of Authorized Agent or Other Agency Personnel Date
number of prdCess indicated. Origin Serve

 

 

 

 

 

 

 

 

 

 

No. No.

 

 

I hereby certify and return that I LI have personally served , LJ have legal evidence of service, [] have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

Cl Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above) [] A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown aboye) Date Time
LC] am
C1 pm
Signature
Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits Amount owed
including endeavors) (Amount of Refund*)
REMARKS:
PRIOR EDITIONS

MAY BE USED

 
Case: 1:21-cv-00564-CAB Doc #: 2-1 Filed: 03/10/21 2 of 2. PagelD #: 88

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSET CATS ID#

a 1996 Porsche 911 Turbo, black in color, VIN: 20-FDA-000118
* | WPO0AC2991TS376255

b 2019 Nautique G25 boat, HIN: CTC95115K819, witha | 21-FDA-000009
"| 2019 Extreme boat trailer, VIN: 5DBBB2734KZ005090

C Patek Phillippe rose gold men’s wrist watch, Model No. | 21-FDA-000005
"| 5980/1R-001, Serial No. 797834/6192290

d Rolex stainless men’s wrist watch, Model No. 115234, | 21-FDA-000002
"| Serial No. 245E1318

e Rolex stainless men’s wrist watch, Model No. 116234, | 21-FDA-000003
‘| Serial No. 17T10743

£ Rolex 18K rose gold men’s wrist watch, Model No. 21-FDA-000004
"| 218235, Serial No. 38HZ3155

g. | Metalor Kilogram gold bar, Serial No. 18144504 21-FDA-000001

h. | $2,158,215.00 in U.S. Currency 20-FDA-000111

i. _| $39,108.00 IN U.S. Currency 20-FDA-000112

 

 

 
